Rodgers, P. J.,
Appellant was operating an “R” class truck on Route 111 which is a four-lane highway in York County, Pa., with a posted speed limit of 50 miles per hour for trucks and 60 miles per hour for passenger vehicles. Appellant was clocked at 64 miles per hour by a member of the Pennsylvania State Police. The Commonwealth has suspended appellant’s operating privileges for a period of 30 days on the basis that appellant was driving 14 miles per hour above the speed limit.
The question is whether an “R” class motor vehicle should be classified for this purpose as a passenger vehicle or as a truck.
Appellant contends that since section 1002(c) of The Vehicle Code of April 29, 1959, P. L. 58, allows “R” class vehicles 50 miles per hour, this places them in the same class as regular passenger vehicles.
We cannot agree.
Section 1002(b) 6 is a.general grant of the privilege to travel 50 miles per hour except as provided in subsections 7 and 9.
Subsection 7 allows 70 miles per hour in turnpike travel. Subsection 9 allows the Secretary of Highways to establish 60 mile-per-hour zones. However, subsection 9 is “subject to the provisions of subsection C” which limits “R” class vehicles to 50 miles per hour except when on turnpikes.
Therefore, “R” class vehicles do not have the privilege of traveling at a speed greater than 50 miles per hour except on turnpikes.

Order

And now, December 6,1963, the appeal is dismissed. Appellant is directed to comply with the order of the Secretary of Revenue.